                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

 ROBERT G. HALLAM, and                                                             PLAINTIFFS
 ALAINE G. HALLAM, Individuals

 V.                                                                  NO. 3:18-CV-220-DMB-RP

 SOUTHAVEN R.V. CENTER, INC.,
 a Mississippi Profit Corporation; and
 REV RECREATION GROUP, INC.,
 a Foreign Profit Corporation                                                    DEFENDANTS


                                            ORDER

       Before the Court is “Defendant Southaven R.V. Center, Inc.’s Motion to Stay Action and

Compel Plaintiffs to Submit Their Claims to Binding Arbitration.” Doc. #7.

                                              I
                                      Procedural History

       On September 7, 2018, Robert and Alaine Hallam filed a three-count complaint against

Southaven R.V. Center, Inc. (“Southaven RV”), and REV Recreation Group, Inc. (“REV”), in the

County Court of DeSoto County, Mississippi. Doc. #2 at 1. In their complaint, the Hallams allege

that they purchased a used motor home from Southaven RV and that, within the warranty period,

they discovered defects in the motor home which REV, the manufacturer, failed to repair. Id. at

1–3. Counts I and II of the complaint assert that REV breached the factory warranty and violated

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. Id. at 4–5, 5–6. Count III seeks

revocation of the Hallams’ acceptance of the motor home and the return of the purchase price from

Southaven RV. Id. at 6–7.

       REV, asserting federal question jurisdiction, removed the Hallams’ state court action to the

United States District Court for the Northern District of Mississippi on October 18, 2018. Doc.
#1. Southaven RV consented to and joined in the removal. Doc. #3 at 1. On October 25, 2018,

REV filed a motion to dismiss or, alternatively, for summary judgment regarding the claims

alleged against it. Doc. #5. REV’s motion to dismiss has been fully briefed.1 Docs. ##10–12.

        On November 5, 2018, Southaven RV filed a “Motion to Stay Action and Compel Plaintiffs

to Submit Their Claims to Binding Arbitration” regarding the claims brought against it. Doc. #7.

Two days later, United States Magistrate Judge Roy Percy stayed all discovery and disclosure

requirements pending a ruling on the motion to compel arbitration. Doc. #9. Neither REV nor the

Hallams responded to Southaven RV’s motion to compel arbitration.

                                                   II
                                               Discussion

        Section 2 of the Federal Arbitration Act (“FAA”) provides:

        A written provision in … a contract evidencing a transaction involving commerce
        to settle by arbitration a controversy thereafter arising out of such contract or
        transaction … shall be valid, irrevocable, and enforceable, save upon such grounds
        as exist at law or in equity for the revocation of any contract.

9 U.S.C. § 2 (2019). This provision “requires courts to enforce covered arbitration agreements

according to their terms.” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019). However, “a

court may order arbitration of a particular dispute only where the court is satisfied that the parties

agreed to arbitrate that dispute,” Papalote Creek II, L.L.C. v. Lower Co. River Auth., 918 F.3d 450,

454 (5th Cir. 2019) (emphasis omitted); and where “legal constraints external to the parties’

agreement [do not] foreclose[] the arbitration of those claims,” Tittle v. Enron Corp., 463 F.3d

410, 418 (5th Cir. 2006) (quoting Mitsubishi Motors Corp. v. Solar Chrysler-Plymouth, Inc., 473

U.S. 614, 628 (1985)).




1
 The Hallams filed a response opposing REV’s motion to dismiss on November 16, 2018; however, their response
was not timely filed. See Doc. #10. REV replied on November 20, 2018. Doc. #12.



                                                     2
                                         A. Agreement to Arbitrate

        In seeking to compel the Hallams to arbitrate their claims against it, Southaven RV relies

on an “Arbitration Agreement” signed by it and by the Hallams on August 12, 2017, in connection

with the Hallams’ purchase of the motor home.2 Doc. #7-1 at 2, 4. The Arbitration Agreement

provides in relevant part:

        Except for an action by SOUTHAVEN R.V. CENTER, INC. to obtain possession
        and/or replevin of the Vehicle, any controversy or claim between
        Buyer(s)/Lessee(s) and SOUTHAVEN R.V. CENTER, INC. arising out of or
        relating to the (1) Vehicle, (2) the Offer to Purchase or Lease Vehicle executed by
        Buyer(s)/Lessee(s) in connection with the purchase or lease of the Vehicle, (3) the
        related contract for the purchase or lease of the vehicle and/or (4) any and all related
        finance, insurance, extended warranty and/or service agreements …, or any breach
        thereof shall be resolved by binding arbitration ….

Id. at 4. The Arbitration Agreement also provides, “BUYER(S)/LESSEE(S) ACKNOWLEDGE

AND AGREE THAT BY AGREEING TO ARBITRATION AS SET FORTH HEREIN,

BUYER(S)/LESSEE(S) GIVE UP THE RIGHT TO APPEAR IN COURT AND THE RIGHT TO

A JURY TRIAL.” Id.

                                                   1. Validity

        Under Mississippi law,3 “[a] valid contract must have (1) two or more contracting parties,

(2) consideration, (3) an agreement that is sufficiently definite, (4) parties with legal capacity to

make a contract, (5) mutual assent, and (6) no legal prohibition precluding contract formation.”




2
  To be enforceable under § 2 of the FAA, the “transaction involving commerce” must in fact involve interstate
commerce. Allied-Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 279–80 (1995). The Hallams’ purchase
of the motor home is a transaction which involved interstate commerce because the motor home was “manufactured
outside of Mississippi and traveled into Mississippi prior to the sale to [the Hallams].” Doc. #7-1 at 3.
3
  Generally, “courts apply the contract law of the particular state that governs the agreement.” Washington Mut. Fin.
Grp., LLC v. Bailey, 364 F.3d 260, 264 (5th Cir. 2004). The Court will apply Mississippi contract law here. The
Arbitration Agreement was executed in Mississippi. Doc. #2 at 2; Doc. #7-1 at 2–3; see Grenada Living Center, LLC
v. Coleman, 961 So. 2d 33, 35–37 (Miss. 2007) (applying Mississippi law in determining validity of arbitration
agreement executed in Mississippi). Moreover, no party has disputed that Mississippi law applies. See, e.g., Doc. #8
at 2–3 (Southaven RV assumes Mississippi law applies to validity analysis).



                                                         3
Grenada Living Ctr., LLC v. Coleman, 961 So. 2d 33, 37 (Miss. 2007).

        The requirements of two of more contracting parties and mutual assent are satisfied here

because the Hallams and Southaven RV executed the Arbitration Agreement. See Doc. #7-1 at 2–

4. Nothing has been submitted suggesting that the Hallams lacked the legal capacity to contract,

and no legal prohibition precluding contract formation applies here. Further, the agreement is

sufficiently definite because it specifies the categories of disputes that will be submitted to

arbitration. See id. at 4; Rotenberry v. Hooker, 864 So. 2d 266, 273–74 (Miss. 2003) (“[a] contract

is sufficiently definite if it contains matters which would enable the court under proper rules of

construction to ascertain its terms.”) (internal quotation marks omitted). Finally, the Arbitration

Agreement is supported by consideration because the parties to it agreed to arbitrate the specified

disputes and forfeited their rights to litigate such disputes in court.4 See Hardy, 866 So. 2d at 452

(arbitration agreement supported by consideration when parties waived their rights to jury trial or

to file suit in circuit court). Thus, the Court concludes the Arbitration Agreement is valid.

                                                    2. Scope

        Against Southaven RV, the Hallams seek to revoke their purchase of the motor home and

obtain a refund of the purchase price as well as money damages. Doc. #2 at 7. These claims

clearly fall into the category of “any controversy or claim” between the Hallams and Southaven

RV “arising out of or relating to” the motor home, the contract for the purchase of the motor home,

any and all related warranty and/or service agreements, or any breach thereof, all of which are

expressly provided for in the Arbitration Agreement. See Doc. #7-1 at 4. Thus, the Court

concludes that the claims against Southaven RV are within the scope of the Arbitration Agreement.


4
 The Arbitration Agreement’s exception for actions by Southaven RV to obtain possession and/or replevin of the
vehicle, see Doc. #7-1 at 4, does not render the Arbitration Agreement unenforceable. “[M]utuality of obligation is
not required for an arbitration agreement to be enforceable as long as there is consideration.” McKenzie Check
Advance of Miss., LLC v. Hardy, 866 So. 2d 446, 453 (Miss. 2004).



                                                        4
                                       B. Legal Constraints

        Regarding whether any legal constraints foreclose arbitration, a court “ask[s] if any federal

statute or policy renders the claims nonarbitrable.” Sherer v. Green Tree Servicing LLC, 548 F.3d

379, 381 (5th Cir. 2008) (internal quotations omitted). No legal constraints have been presented

to this Court which would prevent the arbitration of the Hallams’ claims against Southaven RV.

Accordingly, the Hallams’ claims against Southaven RV are governed by the FAA and subject to

arbitration.

                                              C. Stay

        Southaven RV seeks to “stay all proceedings against [it], including discovery, pending the

conclusion of the arbitration.” Doc. #8 at 8; see Doc. #7 at 3. As mentioned above, only Count

III of the complaint concerns Southaven RV. Doc. #2 at 6–7. Counts I and II concern REV, a

non-signatory to the Arbitration Agreement. See id. at 4–6; Doc. #7-1 at 4.

        Section 3 of the FAA requires a district court to stay a lawsuit or proceeding if it involves

an “issue referable to arbitration under an agreement in writing for such arbitration ….” 9 U.S.C.

§ 3 (2019). Section 3’s mandatory stay provision normally only applies to signatories to an

arbitration agreement. Waste Mgmt., Inc. v. Residuos Industriales Multiquim, S.A. de C.V., 372

F.3d 339, 343 (5th Cir. 2004). However, the mandatory stay provision can apply to non-signatories

if “proceeding with litigation will destroy the signatories’ right to a meaningful arbitration.” Id.

(citation omitted). The mandatory stay provision applies to claims against a non-signatory when

“(1) the arbitrated and litigated disputes involve the same operative facts; (2) the claims asserted

in the arbitration and litigation are ‘inherently inseparable’; and (3) the litigation has a ‘critical

impact’ on the arbitration.” Rainier DSC 1, L.L.C. v. Rainier Capital Mgmt., L.P., 828 F.3d 356,

360 (5th Cir. 2016) (citing Waste Mgmt., Inc., 372 F.3d at 343).




                                                  5
                                        1. Operative facts

       While Rainier did not define operative facts, the term ordinarily refers to those facts which

relate “directly to the … claims in an action.” Cooper v. Meritor, No. 4:16-cv-52, 2018 WL

1934065, at *3 (N.D. Miss. Apr. 24, 2018) (internal quotation marks omitted) (citation omitted).

As discussed above, the Hallams assert three causes of action: (1) a claim for breach of factory

warranty against REV; (2) a claim for violation of the Magnuson-Moss Warranty Act against REV;

and (3) a claim for revocation against Southaven RV. Doc. #2 at 4–7. The claims against REV

depend on a breach of the manufacturer warranty. See Scirocco v. Ford Motor Co., No. 5:13-cv-

128, 2015 WL 2451225 (S.D. Miss. May 21, 2015) (under Mississippi law, “[t]he plaintiff need

only show that the product did not live up to its warranty”); Broome v. Gen. Motors, LLC, 145 So.

3d 645, 651 (Miss. 2014) (elements of Magnuson-Moss claim same as Mississippi law). The

revocation claim against Southaven RV depends on a showing that the RV had a defect which

substantially impaired the product’s value. Miss. Code Ann. § 75-2-608(1). Although the

Hallams’ claims against the two defendants will require some different proof (breach of the

warranty in the case of the claims against REV, and substantial impairment for the claim against

Southaven RV), the claims generally rely on the same allegations of manufacturer defects in the

vehicle. See Doc. #2 at ¶¶ 9–10 (listing alleged manufacturer defects). Given this overlap, the

Court concludes the claims involve the same operative facts.

                                    2. Inherently inseparable

       With respect to the second factor, claims involving non-identical theories against a

signatory and a non-signatory to an arbitration agreement are inherently inseparable when the

action “fundamentally” concerns a single dispute and the plaintiff is “merely seeking different

remedies for the same violation.” See Waste Mgmt., Inc., 372 F.3d at 343 (citation omitted). In




                                                6
Waste Management, the plaintiff’s breach of contract claim against the signatory defendant and

the plaintiff’s unjust enrichment, restitution, and breach of subrogated contract claims against the

non-signatory defendant were inherently inseparable because the plaintiff “only suffered one

alleged harm,” which was a payment the plaintiff had been required to make on behalf of its former

subsidiary company when the subsidiary defaulted on a lease. Id. at 340–41, 343.

       Here, the Hallams assert non-identical theories against Southaven RV and REV—they

demand revocation of their acceptance of the motor home under Mississippi Code § 75-2-608

against Southaven RV, while alleging breach of express warranty and a Magnuson-Moss Warranty

Act violation against REV. See Doc. #2 at 4–6. Like Waste Management, the claims concern only

one alleged harm—the sale and purchase of an allegedly defective product—for which the Hallams

seek remedies in the form of reimbursement for repairs already performed on the product and the

return of the product in exchange for return of the purchase price. See Doc. #2 at 2–4. Under these

circumstances, the claim against Southaven RV is inherently inseparable from the claims against

REV. See generally Waste Mgmt., 373 F.3d at 345 (claims inherently separable when plaintiff

was “trying to recover the same payment, for which both [defendants] have refused to pay and for

which both are allegedly liable.”).

                                          3. Critical impact

       Finally, in considering whether litigating the non-signatory’s claims would have a critical

impact on the signatory’s claims, “[t]he question is not ultimately one of weighing potential harm

to the interests of the non-signatory, but of determining whether proceeding with litigation will

destroy the signatories’ right to a meaningful arbitration.” Waste Mgmt., Inc., 372 F.3d at 343.

When the claims in arbitration and the claims in litigation involve common questions of law or

fact, the litigation would likely have a critical impact on the arbitration because the litigation could




                                                   7
resolve issues subject to arbitration. See Aircraft Braking Sys. Corp. v. Local 856, Int’l Union,

United Auto., Aerospace & Agr. Implement Workers, UAW, 97 F.3d 155, 159 (6th Cir. 1996)

(“arbitrators are bound by prior federal court decisions under the doctrines of collateral estoppel

and/or res judicata.”); Broussard v. First Tower Loan, LLC, No. 15-1161 c/w 15-2500, 2016 WL

879995, at *6 (E.D. La. Mar. 8, 2016) (“[g]iven the binding effect of a federal judgment, as well

as the factual similarities in Broussard’s and the EEOC’s claims, the arbitrator would necessarily

be strongly influenced to follow the Court’s determination.”); 18B FED. PRAC. & PROC. JURIS. §

4475.1 (2d ed.) (“[i]f an arbitrator refuses to recognize judicial disposition of an issue, a court may

refuse to confirm the award.”).

         As explained above, the claims against REV and Southaven RV have distinct elements but

involve a primary question of fact—whether the motor home had numerous defects. This factual

overlap is sufficient to satisfy the third prong of the stay inquiry.

         Because the FAA’s mandatory stay provision requires the claim against Southaven RV to

be stayed pending arbitration, and the Waste Management factors weigh in favor of staying the

claims against REV,5 this action will be stayed in its entirety pending the outcome of arbitration.

                                                        III
                                                     Conclusion

         Southaven RV’s motion to compel arbitration and to stay [7] is GRANTED. The Hallams’



5
  Even when a mandatory stay is not warranted, a court may exercise its discretion to stay the claims against non-
signatories pending the outcome of arbitration “simply as a means of controlling its docket.” Complaint of Hornbeck
Offshore (1984) Corp., 981 F.2d 752, 755 (5th Cir. 1993); see Broussard, 2016 WL 879995, at *5–6 (concluding that
while the Waste Management factors did not weigh in favor of a mandatory stay due to a failure of the second factor,
they nonetheless weighed in favor of a discretionary stay). Thus, even if a mandatory stay is not warranted here, this
Court may order a discretionary stay because the facts and claims underlying the arbitration and litigation proceedings
significantly overlap. See Jones Walker, LLP v. Petaquilla Minerals, Ltd., No. 14-1203, 2015 WL 3772670, at *5
(E.D. La. June 17, 2015) (“A district court may exercise its discretion to impose a stay pending arbitration, even if the
operative facts are not identical and the claims are not inherently inseparable, as long as the facts and claims forming
the basis for the arbitration and litigation proceedings significantly overlap.”) (quotation marks omitted) (citation
omitted).



                                                           8
claims against Southaven RV shall be submitted to binding arbitration in accordance with the

Arbitration Agreement. This action is STAYED in its entirety pending the outcome of arbitration.

       SO ORDERED, this 25th day of September, 2019.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE




                                               9
